Citation Nr: 0318482	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  98-17 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the loss of the sense 
of smell. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



INTRODUCTION

The veteran served on active duty from February 1962 to March 
1966.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Montgomery, Alabama.   
 

REMAND

Subsequent to the Board's remand of May 2003, the veteran 
submitted a statement in June 2003 in which he indicated that 
there were records pertinent to his claim located at the 
Cleveland, Ohio, VA Medical Center dated from April 1966 to 
May 1973.  He averred that he had been told these records had 
been "lost," but it is unclear from review of the claims 
file if such records have, indeed, been lost.  Accordingly, 
in order to comply with the Veterans Claims Assistance Act of 
2000 (hereinafter VCAA), the Board concludes that this case 
should be remanded in order to ascertain whether the records 
referenced by the veteran exist, and to obtain them if 
possible.  As such, this case is REMANDED for the following 
development: 

1.  Contact the VA Medical Center in 
Cleveland, Ohio, and obtain any pertinent 
records of treatment of the veteran at 
this facility from April 1966 to May 1973 
not already of record.  If no such 
records are available, documentation of 
this fact should be added to the claims 
file. 

2.  Following this development, if the 
claim for entitlement to service 
connection for the loss of the sense of 
smell remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, including any evidence 
developed as a result of the action 
requested above and the VCAA.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  No action is 
required of the veteran until he is notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
regional office.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the regional offices to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




